Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to because figure 4 illustrates an LED matrix manager 160 and a buck-boost controller 110, but figure 1 describes a buck-boost converting circuit 100 includes a buck-boost converter 102 configured as a chip. The buck-boost converter 102 includes a buck-boost controller 110 corresponding to the buck-boost converter region 100A and an LED matrix manager circuit 160 corresponding to the LED current regulator region 100B.  It is confusing with the reference number and the reference name.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, lines 3-6,  and claim 17, lines 5-8,  it is suggested that the limitation recites “an LED matrix manager comprising bypass switches one-to-one corresponding to the respective LEDs and each coupled to both ends of a corresponding LED, and configured to control switching of the bypass switches in response to pulse width modulation (PWM) signals, respectively” should be changed to --an LED matrix manager comprising bypass switches one-to-one corresponding to the respective LEDs and each bypass switch coupled to both ends of a corresponding LED, and an LED matrix controller configured to control switching of the bypass switches in response to pulse width modulation (PWM) signals via a PWM generator, respectively-- to make it clearer.
In claim 1, lines 7-8, it is suggested that the limitation recites “a buck-boost converter region circuit configured to supply an output voltage to the plurality of LEDs in accordance with a buck mode and a boost mode” should be changed to –a buck-boost converter region circuit comprising a buck-boost controller configured to supply an output voltage to the plurality of LEDs in accordance with a buck mode and a boost mode-- to make it clearer. 
In claims 2 and 18, it is suggested that the limitation recites “an LED matrix controller” should be changed to --the LED matrix controller--.
In claim 3, it is suggested that the limitation recites “a buck-boost controller” should be changed to --the buck-boost controller--.
Claims 2-16 and 18-20 are depending on claims 1 and 17, and are also objected as the same reason as stated above.
Please review the claims to avoid the antecedence basis.
Appropriate correction is required.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        06/04/2022